Motion Granted; Order filed October 11, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00750-CV
                                  ____________

  NATIONSTAR MORTGAGE LLC; HSBC BANK USA, N.A; BANK OF
     AMERICA, N.A; AND FIDELITY NATIONAL TITLE INSURANCE
                       COMPANY, Appellant

                                       V.

                    JOAN MAURI BAREFOOT, Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-39628

                                    ORDER

      This court issued its judgment in this appeal on October 28, 2021. On
December 3, 2021, the parties notified the court that the parties had agreed to
mediate the case in attempt to settle the issues on appeal. On September 21, 2022,
appellant Bank of America and appellee Joan Mauri Barefoot filed a motion to (1)
withdraw this court’s judgment as to Bank of America and (2) to remand the
dispute between Bank of America and Joan Mauri Barefoot to the trial court for
rendition of judgment in accordance with their settlement agreement. See Tex. R.
App. P. 42.1(a)(2)(B). The motion is granted. This court’s judgment of October 28,
2021 is withdrawn. A corrected judgment will be issued along with this order.

      We set aside the trial court’s judgment without regard to the merits as to
Bank of America and Joan Mauri Barefoot and remand the case with regard to
Bank of America and Joan Mauri Barefoot to the trial court for rendition of
judgment in accordance with their agreement. Tex. R. App. P. 42.1(a)(2)(B).



                                  PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.